DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is in response to the Amendment filed on the date: March 2, 2021.
Claims 1-5, 7-15 and 17-18 are currently pending.  Claims 14 and 17 have been amended.  Claims 6 and 16 are canceled.  No claims are new.

Response to Arguments
Claim Rejections under 35 U.S.C. §112
Applicant’s arguments, see REMARKS page 2, with respect to the rejection(s) of claim(s) 14, 15 and 17 under 35 U.S.C. §112 have been fully considered and are persuasive.  However, there is still an issue with claim 14 for the term “the article” in line 9 as it appears the correction to this term was overlooked.

Claim Rejections under 35 U.S.C. §103
The applicant has provided similar arguments for claims 9-15 and 17-18, see REMARKS pages 2-5, that the combination of Blair, Polivka and Hay fail to teach the magnet and sensor are disposed within a sensor unit.  The examiner has considered the applicant’s argument but respectfully disagrees.  Hay appears to teach that a trolley is used to move the magnet can sensor head over the railings to determine discontinuities in the railway rails (see Column 6 line 56 to Column 7 line 17) and it also 
Thus, with the argument provided by the examiner above, the rejection of the claims are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation “the article” in line 9.  This limitation appears to be referring back to the original limitation recited in line 2 “a ferromagnetic article”.  The limitations in this claim must match the language used in the original recitation of the limitation.
Claim 15 is rejected for depending on rejected claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 9-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. 2013/0113472 (called Blair hereinafter and applicant disclosed art) in view of Hay et al. 6549005 (called Hay hereinafter and previously cited).

Regarding independent claim 9, Blair teaches a system for detecting a material discontinuity in a magnetisable article (para [0001]) comprising: 
wherein a magnet is capable of being traversed along the article so that lines of magnetic flux from an active magnetic field of the magnet loop through the article and magnetically couple the magnet to the article (para [0053], a permanent magnet is run along a rail track); and 
wherein the at least one magnetic field sensor is located at a fixed position relative to the magnet and in the active magnetic field of the magnet (Figs. 3a and 3b; para [0047 and 0057], an arrangement of sensors 26), and 
wherein the at least one sensor is arranged to measure magnetic coupling between the magnet and the article (para [0057; the sensors 26 detect flux leakage as the shoe 28 is traversed along a length of the rail 10). 
	Blair fails to teach a sensor unit comprising a magnet and at least one magnetic field coupling sensor, the magnet and at least one magnetic field coupling sensor being disposed within the sensor unit.
Hay teaches, in Figures 3 and 5-6, a sensor unit (Column 6 lines 56-61; trolley) comprising a magnet (31) and at least one magnetic field coupling sensor (32), the magnet and at least one magnetic field coupling sensor being disposed within the sensor unit (the magnet and coupling sensor attached to the trolley).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Blair with the magnet and sensor system as described by Hay for the purpose of allowing high speeds of testing by moving the trolley at higher speeds across the rails and allowing quick modification of existing systems to incorporate the sensor system.

Regarding claim 10, Blair and Hay teach the system according to claim 9, Blair further teaches further comprising a magnetic flux analysis system arranged to analyse information pertaining to the magnetic flux provided by the at least one magnetic field sensor to provide an indication of a characteristic of the surface penetrating discontinuity (Fig. 5; para [0063], the method 40 of processing the signals from the sensors 26 to predict crack depth for a section of track 10). 

Regarding claim 11, Blair and Hay teach the system according to claim 9, Blair further teaches wherein the at least one magnetic field sensor is one of a plurality of coupling sensors arranged in an array in a direction transverse to a direction of traverse of the magnet along the article (Fig. 3a; para [0057], sensors 26a-26m are arranged in a traverse line across the surface 30 of the shoe 28 along the direction of traverse of the permanent magnet). 

Regarding claim 12, Blair and Hay teach the system according to claim 9, Blair further teaches comprising a displacement sensor acquiring samples of the magnetic field at multiple locations spaced longitudinally along the rail simultaneously with acquisition of samples of magnetic coupling from the plurality of coupling sensors (para [0072], step 70 the actual height of the sensors 26 above the surface of the rail is measured at each sampling point). 

Regarding independent claim 13, Blair teaches a method of estimating spatial displacement with respect to a magnetic field response of an article (para [0001]) comprising: 
acquiring multiple samples of magnetic field coupling between the article and a magnet at a known sampling frequency (Figs. 3a, 3b and 4; para [0057, 0062-0063 and 0065]; an arrangement of sensor 26 with sensors 26a-26m with the sampling frequency taught in para [0065]) wherein the magnet is capable of being moved in a direction to traverse a length of the article (para [0062-0063], sensors 26 are supported from the shoe 28 which traverses along a section of the track 10) and wherein the multiple samples are simultaneously acquired at each of a plurality of locations that are spaced from each other in 
in a period between successive sampling instants moving the magnet and the array of displacement sensor acquiring the samples in a fixed spatial relationship with each other along the article (para [0062-0063], sensors 26 are supported from the shoe 28 which traverses along a section of the track 10); and 
processing the acquired multiple samples to provide an estimate of the displacement of the magnetic field along the article between successive sampling instants (para [0062-0063], in order to provide a prediction of crack depth the signals from each sensor 26 is processed) and cross correlating the samples acquired at successive sampling instants from the plurality of locations that are spaced from each other in the direction of the length of the article or the direction of motion of the article (para [0077-0085, in steps 74-80, the data points for each sensor are summed and compared with thresholds and is done for the signals of every sensor).
	Blair fails to teach an array of displacement sensors, wherein the magnet and the array of displacement sensors are disposed within a sensor unit, the sensor unit being adapted to move in the direction to traverse the length of the article.
Hay teaches, in Figures 3, and 5-6, an array of displacement sensors (32), wherein the magnet and the array of displacement sensors are disposed within a sensor unit (Column 6 lines 56-61; trolley), the sensor unit being adapted to move in the direction to traverse the length of the article (Fig. 5; moving along 34).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Blair with the magnet and sensor system as described by Hay for the purpose of allowing high speeds of testing by moving the trolley at higher speeds across the rails and allowing quick modification of existing systems to incorporate the sensor system.

Regarding independent claim 14, Blair teaches a method of facilitating characterization of a material discontinuity in a ferromagnetic article (para [0001]) comprising: 

acquiring multiple samples of magnetic field coupling between a magnet and the ferromagnetic article at a known sampling frequency (Figs. 3a, 3b and 4; para [0047, 0057, 0062-0063 and 0065]; an arrangement of sensor 26 with sensors 26a-26m with the sampling frequency taught in para [0065]); 
in a period between the successive sampling instants moving the sensor unit capable of applying the magnetic field and acquiring the samples in a fixed spatial relationship with each other along the ferromagnetic article (para [0062-0063], sensors 26 are supported from the shoe 28 which traverses along a section of the track 10); 
processing the acquired multiple samples to provide an estimate of the displacement of the apparatus along the ferromagnetic article between successive sampling instants (para [0062-0063], in order to provide a prediction of crack depth the signals from each sensor 26 is processed) and cross correlating the samples acquired at successive sampling instants from the plurality of locations that are spaced from each other in the direction of the length of the ferromagnetic article or the direction of motion of the ferromagnetic article (para [0077-0085, in steps 74-80, the data points for each sensor are summed and compared with thresholds and is done for the signals of every sensor); 
using the estimate of displacement to facilitate characterization of a feature in the ferromagnetic article (para [0062-0063], in step 44, an assessment is made as to whether the processed signals indicate severe damage of the section of track 10). 
	Blair fails to teach wherein the multiple samples are simultaneously acquired at each of a plurality of locations that are spaced from each other in a direction of a length of the ferromagnetic article by an array of displacement sensors, wherein the magnet and the array of displacement sensors are disposed within a sensor unit, the sensor unit being adapted to be moved in the direction to traverse the length of the article.
Hay teaches, in Figures 3 and 5-6, wherein the multiple samples are simultaneously acquired at each of a plurality of locations (Fig. 5; sensors 32 are used to collect data along the rail 34) that are spaced from each other in a direction of a length of the ferromagnetic article by an array of displacement sensors (Figs. 5-6; sensors 32; Column 6 line 64 to Column 7 line 6), wherein the magnet and the array 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Blair with the magnet and sensor system as described by Hay for the purpose of allowing high speeds of testing by moving the trolley at higher speeds across the rails and allowing quick modification of existing systems to incorporate the sensor system.

Regarding claim 15, Blair and Hay teach the method according to claim 14, Blair further teaches wherein acquiring multiple samples of magnetic field coupling comprises acquiring a first multiple of samples at each of a plurality of locations that are spaced from each other in the direction of motion of the article; and a second multiple of sample at each of a plurality of locations that are spaced from each other transverse to the direction of motion of the article (para [0057 and 0062], sensors 26a-26m are simultaneously acquired from the shoe traversing along the rail.  Each sensor signal are simultaneously produced as the shoe 30 is traversed along the rail.). 

Regarding independent claim 18, Blair teaches a system (Figs. 3a and 3b) for estimating spatial displacement along a magnetisable article (track 10) with respect to a defect sufficient to cause a detectable change in natural polarization boundary of an active magnetic field couple with the article (para [0001]) comprising: 
a sensor unit arranged to sense magnetic field strength at multiple spaced locations in a length direction of the article at each sampling instant of a known sampling frequency (Figs. 3a, 3b and 4; para [0047, 0057, 0062-0063 and 0065]; an arrangement of sensor 26 with sensors 26a-26m with the sampling frequency taught in para [0065]), the sensor unit being capable of being moved in the length direction along the article (para [0062-0063], sensors 26 are supported from the shoe 30 which traverses along a section of the track 10); and a processor arranged to process the measured magnetic field strength at the multiple locations at successive sampling instants to provide an estimate of displacement 
Blair fails to teach a sensor unit comprising a magnet and an array of displacement sensors disposed within the sensor unit.
Hay teaches, in Figures 3 and 5-6, a sensor unit (Column 6 lines 56-61; trolley) comprising a magnet (31) and an array of displacement sensors (32) disposed within the sensor unit.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Blair with the magnet and sensor system as described by Hay for the purpose of allowing high speeds of testing by moving the trolley at higher speeds across the rails and allowing quick modification of existing systems to incorporate the sensor system.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair, in view of Polivka et al. 2013/0284859 (called Polivka hereinafter and previously cited) and further in view of Hay.

Regarding independent claim 17, Blair teaches a method of detecting a break in a railway track (para [0001]), the method comprising: 
acquiring one or more samples of magnetic field coupling between a magnet and a rail in the railway track to facilitate an estimation of depth of a crack in the rail (Figs. 31, 3b and 4; para [0057 and 0062-0063], an arrangement of sensor 26 with all sensor signals simultaneously produced as the shoe 30 is traversed along a section of the track 10); 
simultaneously acquiring multiple samples of the magnetic field coupling along the rail (para [0047, 0057 and 0062], sensors 26a-26m are simultaneously acquired from the shoe traversing along the rail); 
between instants at which the multiple samples are acquired, moving the sensor unit along the rail (para [0062-0063], the sensors 26 are supported from the shoe 28 which traverses along a section of the track 10); 

processing the depth and width estimations to enable the surface penetrating feature to be characterised as one of a plurality of features including the break in the rail (para [0105], the total flux calculated at step 90 is utilized to provide a prediction of damage/crack depth at step 92). 
Blair fails to teach acquiring longitudinal samples.
Polivka teaches acquiring longitudinal samples (Fig. 1; para [0016 and 0048], current induced in the rails longitudinally which is used to detect rail breaks).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Blair with the method as described by Polivka for the purpose of using signals produced longitudinally into to the rails to interact with other device to determine potential rail breaks, misaligned turnouts and track occupancy at various intervals.
	Blair and Polivka fail to teach wherein the multiple longitudinal samples are acquired at each of a plurality of locations that are spaced from each other in a direction of a length of the article by an array of displacement sensors, wherein the magnet and the array of displacement sensors are disposed within a sensor unit, the sensor unit being adapted to be moved in the direction to traverse the length of the article.
Hay teaches, in Figures 3 and 5-6, wherein the multiple longitudinal samples are acquired at each of a plurality of locations (Fig. 5; sensors 32 are used to collect data along the rail 34) that are spaced from each other in a direction of a length of the article by an array of displacement sensors (Figs. 5-6; sensors 32; Column 6 line 64 to Column 7 line 6), wherein the magnet and the array of displacement sensors are disposed within a sensor unit (Column 6 lines 56-61; trolley), the sensor unit being adapted to be moved in the direction to traverse the length of the article (Fig. 5; moving along 34).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Blair and Polivka with the magnet and sensor system as described by Hay for the purpose of allowing high speeds of testing by moving the .

Allowable Subject Matter
Claims 1-5 and 7-8 are indicated as allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, this claim was indicated as allowable subject matter in the previous Office Action mailed on December 10, 2020.
	Claims 2-5 and 7-8 are indicated as allowable subject matter for depending on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cowan et al. discloses “Rail flaw detector” (see 2958818)
Lee et al. discloses “Magnetic sensor array and apparatus for detecting defect using the magnetic sensor array” (see 2010/0042336)
Hagit et al. discloses “System and method for depth determination of cracks in conducting structures” (see 2007/0250277)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867